EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey Zelley on April 13, 2021.

The application has been amended as follows:
IN THE CLAIMS:
	Claim 24.  In line 3, delete “nonionic surfactants,”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amalric et al, U.S. Patent No. 5,670,471, discloses a concentrate comprising 60-90% by weight of a mixture of at least one alkylglycoside of formula (I) and at least one alkylglycoside of formula (II), wherein R is a linear aliphatic radical containing 8-15 carbon atoms, R’ is a linear aliphatic radical containing 16-22 carbon atoms, G and G’ are a saccharide residue, and x and x’ are between 1 and 10, and 10-40% by weight of at least one fatty alcohol (see abstract and col. 1, line 63-col. 2, line 16).  It is further taught by Amalric et al that preferred saccharide residues for G and G’ include glucose, arabinose and xylose (see col. 2, lines 22-28), that preferred values for x and x’ are 1.05-2.5 (see col. 2, lines 29-32), and that the concentrate contains additional 
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
April 13, 2021